DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2021, has been entered. 
Allowable Subject Matter
Claims 29-35 and 37-49 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, with regard to claim 29 (independent claims 32, 39, 40, and 45 being substantively similar), Wingo et al. (US 2005/0040282 A1), discloses a station keeping service satellite (child spacecraft 26; abstract, regarding a satellite life extension spacecraft; fig. 2) comprising: 
a body (15); 
a gripping mechanism (14) attached to the body (fig. 2) and adapted to attach to a host satellite to form an interconnected unit comprising the host 
a first deployable extension arm (one of the booms 16) comprising a first thruster (13), the first thruster (13) configured to produce a first thruster thrust vector (thrust vectors 8a, 8b from thruster 19; fig. 6) directed along a first thruster thrust axis (fig. 6) and directed toward a host satellite body (1); 
a second deployable extension arm (the other of the booms 16) comprising a third thruster (thruster pod 17; fig. 2), the third thruster (7) configured to produce a third thruster thrust vector (thrust vectors 8a, 8b from thruster 19; fig. 6) directed along a third thruster thrust axis (fig. 6) and directed toward a host satellite body (1); and 
a controller (40) configured to fire the first thruster at a predetermined first orientation and configured to fire the second thruster at a predetermined second orientation (para. [0055]); wherein:
the interconnected unit is maintained at a substantially stationary orbit by thruster firing of the first thruster and the second thruster (para. [0043]).
Furthermore, Bibighaus et al. (US 2017/0349302 A1) teaches the first deployable extension arm (104) comprising a first yoke arm (142) rotatably connected (via gimbal 126) to a first thruster arm and a second thruster arm (radiator panels 131; fig. 13), a proximal end of the first yoke arm rotatably connected to the body (via hinge 130), a distal end of the first thruster arm fixedly attached to the first thruster (122) and a distal end of the second thruster arm fixedly attached to a second thruster (122); the second 
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the second thruster configured to produce a second thruster thrust vector directed along a second thruster thrust axis and directed toward the host satellite body; the fourth thruster configured to produce a fourth thruster thrust vector directed along a fourth thruster thrust axis and directed toward the host satellite body; the first thruster thrust axis intersects the second thruster thrust axis at a thrust vector intersection point positioned within the host satellite body; and the interconnected unit is maintained at a substantially stationary orbit by thruster firing of the first thruster, the second thruster, the third thruster, and the fourth thruster. Examiner notes that the thrusters on the yoke arms in Bibighaus are only oriented to point away from the host satellite body (as shown in, e.g., Figure 12), and there is no teaching, suggestion, or motivation for a pair of thrusters on a single yoke arm to both point toward the host satellite body, nor would it be obvious to modify Wingo to do the same in light of Bibighaus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263.  The examiner can normally be reached on Monday-Friday 8:00am-4:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BRADY W FRAZIER/Examiner, Art Unit 3647